7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne RALEY, Plaintiff-Appellant,v.TEAMSTERS Local Union 101, Defendant-Appellee.
No. 93-1239.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 14, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Wayne Raley, Appellant Pro Se.
Jonathan Gans Axelrod, Beins, Axelrod, Osborne, Mooney & Green, P.C., James Francis Wallington, Baptiste & Wilder, P.C., James J. Vergara, Jr., Vergara & Associates, for Appellee.
E.D.Va.
AFFIRMED
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Wayne Raley appeals from the district court's order dismissing his complaint because it was filed outside the applicable limitations period.  See 29 U.S.C. § 160(b) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Raley v. Teamsters Local 101, No. CA-92-777-3 (E.D. Va.  Feb. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although Raley named as a defendant only his union, rather than both his union and employer, application of the six-month limitations period of 29 U.S.C. § 160(b) (1988), was appropriate.   See DelCostello v. International Bhd. of Teamsters, 462 U.S. 151, 155 (1983);   Sine v. Local 992, Int'l Bhd. of Teamsters, 730 F.2d 964, 966 (4th Cir. 1984)